I agree that, under the facts shown by the record, Mr. Gay was not guilty of any misconduct whatever. I further agree that the particular juror was not guilty of any intentional misconduct, although I am of the opinion that the trial judge would have been warranted in declaring a mistrial because of the possible effect of the juror's activity in procuring, or endeavoring to promote, the prospective employment of his daughter by the appellant, a litigant in the case then on trial. However, respondents did not move for a mistrial nor did they ask for any other corrective measure to be applied by the court, but, rather, speculated upon obtaining a verdict favorable to themselves. By their failure to ask for proper relief in the premises, respondents waived any claim of error based on the alleged misconduct of the juror. On that ground, I concur with the majority. *Page 947